DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to amendments, arguments, and remarks submitted on May 09, 2022, in which claims 1-20 are presented for further examination.
Claims 1, 10, 16-17, & 20 have been amended.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed May 09, 2022 have been fully considered but they are not persuasive. See Examiner’s response below.
With respect to Claims 1, 10, & 16, applicant appears to assert that the cited art of record does not teach “wherein providing the first set of information derived from the values comprises selecting the summary value from the at least one detail value based on a summarization logic comprising logic for determining a likelihood of user agreement with the summary data based at least in part on the user’s amount of interaction with the summary data”.  Examiner respectfully disagrees and maintains his position with respect to the same.  The cited art teaches the likelihood of agreement with summary data by providing confidence assessments.  Hunt teaches [0105] summaries of data which are stored in a data mart facility, wherein the data mart facility is indicative of storage in a storage medium.  Hunt further teaches [0134, 0229] confidence assessment based on projections, wherein these projections are developed based upon accessible values of data.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable over Hunt et al. (US Pub. No. 2008/0270363 A1).
In respect to Claim 1, Hunt teaches:
a process for accessing and providing information obtained from a source comprising: (para [0095] - media data files)
providing a first set of information derived from the values stored in the storage medium and comprising a summary value stored in a data cell and attributes of the summary value comprising an indication of a measure of confidence in the summary value, (para [0105] - store, manipulate, structure, subset, merge ...... summaries.., metadata.., attributes)
Hunt teaches [0105] creating summaries within the data mart facility and storage of data and metadata including sales facts and the like, wherein these created summaries and metadata are indicative of summary values and attributes of summary values.
and providing a second set of information comprising at least one detail value stored in the data cell and underlying the summary value, (Hunt teaches [0099] compilation of summary views, wherein these summary views are summaries of associated data.  Hunt further teaches [0105] summaries of data constructed by the data mart facility.  Hunt also teaches [0129] indication of accuracy and reliability, wherein this indication is a measurement of confidence.)
Hunt teaches [0105] summaries of data which are stored in a data mart facility, wherein the data mart facility is indicative of storage in a storage medium.  Hunt further teaches [0134, 0229] confidence assessment based on projections, wherein these projections are developed based upon accessible values of data.
Hunt teaches [0129] a projection facility that includes a user interface that will permit the user to load criteria, wherein the user defined criteria serves as a user entry and the projection data serves as detail data.
wherein providing the first set of information derived from the values comprises selecting the summary value from the at least one detail value based on a summarization logic comprising logic for determining a likelihood of user agreement with the summary data based at least in part on the user’s amount of interaction with the summary data (para [0105] - store, manipulate, structure, subset, merge ...... summaries.., metadata.., attributes)
Hunt teaches [0105] creating summaries within the data mart facility and storage of data and metadata including sales facts and the like, wherein these created summaries and metadata are indicative of summary values and attributes of summary values.
The cited art teaches the likelihood of agreement with summary data by providing confidence assessments.  Hunt teaches [0105] summaries of data which are stored in a data mart facility, wherein the data mart facility is indicative of storage in a storage medium.  Hunt further teaches [0134, 0229] confidence assessment based on projections, wherein these projections are developed based upon accessible values of data.
As per Claim 2, Hunt teaches:
wherein the at least one detail value comprises associated metadata (para [0092]; Fig.1)
As per Claim 3, Hunt teaches:
initiating presentation of the summary value, the at least one detail value, or both, on a display device (para [0103])
As per Claim 4, Hunt teaches:
wherein the attributes comprise a reliability or accuracy of the summary value (para [0129] - accuracy, consistency, reliability)
As per Claim 5, Hunt teaches:
wherein the attributes comprise a degree of consensus or contentiousness regarding the summary value (para [0238] - disagreement weight)
As per Claim 6, Hunt teaches:
determining the summary value based on criteria and rules (para [0116] - aggregated data set; para [0126] - probabilistic weights.., algorithm; para [0178] - similarity criteria; para [0183] - rules; para [0213] - source data; para [0214] - Boolean logic)
As per Claim 7, Hunt teaches:
wherein the criteria comprise ratings of trustworthiness of sources of the values (para [1183] - partner reputation; para [1204] - metadata; Fig.67)


As per Claim 8, Hunt teaches:
wherein determining a likelihood of user agreement with the summary data based at least in part on the user’s amount of interaction with the summary data comprises determining the likelihood based on the user visualizing but not correcting or modifying the summary data (para [0099])
As per Claim 9, Hunt teaches:
wherein the attributes of the summary value comprise an indication of a measure of confidence in the summary value based at least in part on a proportion of a number of the at least one detail value which are consistent with the summary value, one or more information confidence, consensus, or certainty ratings relating to a likelihood that the summary value is correct, and a representation of a user submission and of consistency between the summary value and the user submission (para [0134])

Claims 10-15 are the system claims corresponding to process claims 1-4 & 6-7 respectively, therefore are rejected for the same reasons noted previously.

Claims 16-20 are the system claims corresponding to process claims 1, 3-5, & 7 respectively, therefore are rejected for the same reasons noted previously.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        July 08, 2022